Case 21-10888-mdc         Doc 25    Filed 08/10/21 Entered 08/10/21 09:59:26           Desc Main
                                    Document     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

IN RE:       Allen Windrim                          CASE NO.: 21-10888-mdc
                          Debtor
                                                    CHAPTER 13
             Fay Servicing, LLC as servicer for
             Wilmington Trust, National             Judge: Magdeline D. Coleman
             Association, not in its individual
             capacity, but solely as Trustee for    Hearing Date: September 7, 2021 at 10:30 am
             MFRA Trust 2016-1
                            Movant                  Objection Deadline: August 24, 2021
             v.

             Allen Windrim
             William C. Miller - Trustee
                          Respondents


                          NOTICE OF MOTION FOR RELIEF FROM
                                   AUTOMATIC STAY


       Fay Servicing, LLC as servicer for Wilmington Trust, National Association, not in its
individual capacity, but solely as Trustee for MFRA Trust 2016-1 has filed a Motion for Relief
from Stay with the Court in order to gain Court authority to foreclose on real property known as
2244 S 9th St, Philadelphia, PA 19148-3143.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

        1. If you do not want the Court to grant the relief sought in the motion or if you want the
court to consider your views on the motion, then on or before August 24, 2021 (14 days after the
date the notice was mailed) you or your attorney must do all of the following:

         (a) file an answer explaining your position at

                                          Clerk of Court
                                 United States Bankruptcy Court
                              Robert N.C. Nix, Sr. Federal Courthouse
                                   900 Market Street, Suite 400
                                      Philadelphia, PA 19107

If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough
Case 21-10888-mdc        Doc 25    Filed 08/10/21 Entered 08/10/21 09:59:26            Desc Main
                                   Document     Page 2 of 3




so that it will be received on or before the date stated above; and
        (b) mail a copy to the movant's attorney:

                                     Lorraine Gazzara Doyle
                                     Friedman Vartolo, LLP
                                 1325 Franklin Avenue, Suite 160
                                     Garden City, NY 11530
                                       T: (212) 471-5100
                                       F: (212) 471-5150
                                Bankruptcy@FriedmanVartolo.com

      2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the court may enter an order granting the relief requested in the
motion.

      3. A hearing on the motion is scheduled to be held before the Honorable Magdeline D.
Coleman on the 7th day of September 2021, at 10:30 A.M., at Robert N.C. Nix Sr. Federal
Courthouse, 900 Market Street, Philadelphia, PA 19107.

       4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if
you request a copy from the attorney named in paragraph 1(b).

       5. You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the
hearing has been canceled because no one filed an answer.


Dated: August 10, 2021

                                      By: _/s/Lorraine Gazzara Doyle________
                                             Lorraine Gazzara Doyle, Esq.
                                             FRIEDMAN VARTOLO LLP
                                             Attorneys for Movant
                                             1325 Franklin Avenue, Suite 160
                                             Garden City, New York 11530
                                             T: (212) 471-5100
                                             F: (212) 471-5150
                                             Bankruptcy@FriedmanVartolo.com
Case 21-10888-mdc       Doc 25     Filed 08/10/21 Entered 08/10/21 09:59:26   Desc Main
                                   Document     Page 3 of 3




TO:

      Trustee
      William C. Miller, Esq.
      Chapter 13 Trustee
      P.O. Box 1229
      Philadelphia, PA 19105

      Debtor’s Counsel
      Brad J. Sadek, Esquire
      Sadek and Cooper
      1315 Walnut Street
      Suite 502
      Philadelphia, PA 19107
      Email: brad@sadeklaw.com

      U.S. Trustee
      United States Trustee
      Office of the U.S. Trustee
      200 Chestnut Street
      Suite 502
      Philadelphia, PA 19106

      Debtor
      Allen Windrim
      2244 South 9th Street
      #3-F
      Philadelphia, PA 19148
